Case 1:20-cv-10071 Document1 Filed 01/13/20 Page 1 of 6

Pro Se 2 (Rey. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT

A, | by , Ryo «Ty 4 Palew
uintiff(s)

(Write the full name of each plaintiff who is filing this complaint.

If the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

page with the full list of names.)

-\-

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Fall River Police Dept

for the

ite

ee |
District of MaSSa case t
Division

Case No.

(to be filled in by the Clerk's Office)

mee ee ae ae ae

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name ia
iM a s hn A dedres S

cc §$2-J07
City and County

State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

< j lby, R Jou » Ty | ope

RR-O04 efo 2A kevin eee

4 \ er toig a: atest a cen

“hed « ~5 Lane ZAP 2xewp | neo Pore 75 |

RYAN DRAGON ECs ATL» CoM

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifAnown). Attach additional pages if needed.

Page | of 6
Case 1:20-cv-10071 Document1 Filed 01/13/20 Page 2 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1

Name £, (| ive ut Ce Deparsb eat

Job or Title (ifknown)

Street Address b es KZ l ecatrmcat a ae — [Sfp

 

 

City and County Fa | ( fy iver , Bet afte Coun A
State and Zip Code Mmota duawalts ware 4.
Telephone Number is wo 5-6 46< 41 4. oe

E-mail Address (if known)

Defendant No. 2

ms Detect + Ont

Job or Title (if known)

 

 

 

 

Street Address —bLSs5 pl. CASaWT Dh: 1. & 1 _ _
Cifrand Conny _E,lt River } i? uri S =" (_ (Cal ut at e
State and Zip Code = M ASSAC ( “uS< tt 2 (2 AZ A A

 

Telephone Number 3 Si a e- E >/ 6- 6S a 4

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

Telephone Number
E-mail Address (if known)

Defendant No. 4
Name

Job or Title if known)

 

Street Address

 

City and County
State and Zip Code
Telephone Number

 

E-mail Address (if known)

Page 2 of 6
Case 1:20-cv-10071 Document1 Filed 01/13/20 Page 3 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the-basis for federal court jurisdiction? (check all that apply)

Federal question L] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specifi ic federal statutes, federal treaties, and/or proyisions of the United States Constitution that
are at issue in this case. Ty
i Amen

Capacis 7 aN terery alt sed, prea wscombult

(Me Th ot Ve ua.

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) kK ke! [ es J R y dca ‘Tyler , 1s a citizen of the

State of (name) ma doealleg sue
Was norturalt born m toe jonwmenwealt of mass,

b. If the plaintiff is a corporation rep abd ee
The plaintiff, (name) , is incorporated
under the laws of the State of (name) j

 

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2, The Defendant(s)
a. If the defendant is an individual
The defendant, fname) , is a citizen of
the State of (name) . Oris a citizen of

(foreign nation)

Page 3 of 6
Case 1:20-cv-10071 Document1 Filed 01/13/20 Page 4 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation) 3

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3 The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting le costs of court, because (exp/ain):

£E5, 500 — Possible 51ca arm you
sap  bebeud wits} loss aor time , pont Lie. Abamnakior,,

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if

needed.
A. Where did the events giving rise to your claim(s) occur?
o {\
2EE Tovrwm
\ = re oD y
ro “ee IS ( Kev. 12/16)
B. What date and approximate time did the events giving rise to your claim(s) occur?

Pecan D2 APT ond kara LAG AO

Page 4 of 6
Case 1:20-cv-10071 Document1 Filed 01/13/20 Page 5 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

C, What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

See Pow
Pro 9e |S ( Rev. [2/16]

 

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

"} 55, 500 ~Thee 15 4 pereie ty
((

= a . ran Neg +. asi ica
Hat the 7 ] | ( | 7 /

harm We.

 

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Pee STM

5
Pro Se IS (Rev. 13/16)

 

Page Sof 6
Case 1:20-cv-10071 Document1 Filed 01/13/20 Page 6 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 7 Hh Tae De beef

Signature of Plaintiff Fe eH wr Re Soxomesl
7
Printed Name of Plaintiff —_Eyen TL let K:- (b 4 _ ; ;

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

Telephone Number

E-mail Address

Page 6 of 6
